UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 AMENDMENT NO. 1 TO FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 or o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION FROM TO Commission File Number: 000-53807 SavWatt USA Inc. (Exact name of registrant as specified in its charter) Delaware 27-2478133 (State or other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 1100 Wicomico Street Baltimore, MD (Address of principal executive offices (Zip code) (866) 641-3507 (Registrant's telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Sec.232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Indicate by check mark whether the registrant filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Exchange Act after the distribution of securities under a plan confirmed by a court.Yes o No o APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: As of August 22, 2011, there were 1,761,413,832 outstanding shares of the Registrant's Common Stock, $0.0001 par value. EXPLANATORY NOTE This Amendment No. 1 on Form 10-Q/A (“Amendment”) amends the Quarterly Report on Form 10-Q for SavWatt USA, Inc. filed with the SEC on August 22, 2011 (“Original Form 10-Q”).This Amendment is being filed to include Exhibits 31.1 and 32.1, which were inadvertently omitted from our Original Form 10-Q due to confusion in our attempt to comply with the XBRL formatting rules. This Amendment should be read in conjunction with our Original Form 10-Q and with the Company’s other filings with the SEC. Page PART I – FINANCIAL STATEMENTS Item 1. Financial Statements. 3 Item 2. Management's Discussion and Analysis of Financial Condition andResults of Operations. 17 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 19 Item 4. Controls and Procedures. 19 PART II - OTHER INFORMATION Item 1. Legal Proceedings. 20 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 20 Item 3. Defaults Upon Senior Securities. 20 Item 4. (Removed and Reserved) 20 Item 5. Other Information. 22 Item 6. Exhibits. 22 2 PART I – FINANCIAL STATEMENTS NOTE 1 - Financial Statements. SavWatt USA, Inc. f/k/a Ludvik Capital, Inc. (A Development Stage Company) CONSOLIDATED BALANCE SHEETS June 30, December 31, ASSETS Current assets: Cash $ Accounts receivable Inventory Note Receivable Other current assets Total current assets Computer Equipment, net Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities: Accounts payable and accrued expenses $ $ Due to related party Stockholder loan payable Accrued interest - stockholder Loan payable Convertible loan payable Total liabilities Stockholders' deficit Common stock, $0.0001 par value, 2,000,000,000 shares and 100,000,000 shares authorized, 1,212,239,126and 167,531,786 shares issued and outstanding, respectively Preferred stock - Additional paid-in capital Accumulated deficit during development stage ) ) Total stockholders' deficit - SavWatt USA ) ) Noncontrolling interests - ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ See accompanying notes to unaudited financial statements. 3 SavWatt USA, Inc. f/k/a Ludvik Capital, Inc. (A Development Stage Company) CONSOLIDATED STATEMENTS OF CASH FLOWS From Inception(October 20, 2006) For the six months ended through June 30, June 30, June 30, CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Net loss attributable to non controlling interest ) ) Stock issued for services Stock issued for interest Stock based compensation Bad debt expense - related party - loss on settlement of related party debt - Amortization of debt expense Debt modification expense Increase (decrease) in cash flows as a result of - changes in asset and liability account balances: - Accounts receivable ) ) Inventory ) ) Other current assets ) ) ) Issuance of Preferred stock Notes Receiable Accounts payable and accrued expenses Related party payable ) Convertible Notes Payable Stockholder loan payable - Accrued interest-stockholder ) ) Total adjustments Net cash used in operating activities ) CASH FLOWS FROM INVESTING ACTIVITIES: Purchases of computer equipmnet ) - ) Net cash provided by financing activities ) - ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from issuance of common stock - Proceeds from issuance of convertible debt Proceeds from issuance of loan payable Net cash provided by financing activities $ NET INCREASE IN CASH - CASH, BEGINNING OF PERIOD - - CASH, END OF PERIOD $ $
